DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3, and 23-31 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jongwon Kim on August 13, 2021.
The application has been amended as follows: 
Claim 1. A three-dimensional electrode device for being implanted in an eyeball, comprising: 
a plurality of pillar structures which are space apart from each other, all of the plurality of pillar structures being made from a same bulk silicon by removal of a part of the bulk silicon; 
a metal layer 
a metal thin film 
a flexible and transparent material filling between the plurality of pillar structures, height of the flexible and transparent material being lower than height of the pillar structures; and 
layer 
wherein when at least a part of the three-dimensional electrode device is inserted into a photoreceptor layer in [[an]] the eyeball so that the metal thin film film 
wherein the photo diodes are located under the flexible and transparent material to allow a light entering into the eyeball to pass through the flexible and transparent material and be received by the photo diodes without being blocked by the plurality of pillar structures, wherein the light received by the photo diodes is converted into electrical energy to stimulate the retina, and 
wherein the metal thin film film 
Claim 23. A retinal stimulator comprising a three-dimensional electrode device, the three-dimensional electrode device comprising: 
a plurality of pillar structures which are space apart from each other, all of the plurality of pillar structures being made from a same bulk silicon by removal of a part of the bulk silicon; 
a metal layer 
a metal thin film 

a circuit coupled to a lower part of the plurality of pillar structures and the flexible and transparent material, the circuit comprising an array of photo diodes electrically connected to the metal layer 
wherein when at least a part of the three-dimensional electrode device is inserted into a photoreceptor layer in an eyeball so that the metal thin film film 
wherein the photo diodes are located under the flexible and transparent material to allow a light entering into the eyeball to pass through the flexible and transparent material and be received by the photo diodes without being blocked by the plurality of pillar structures, 
wherein the light received by the photo diodes is converted into electrical energy to stimulate the retina, and wherein the metal thin film film 
Claim 24. An artificial retina comprising [[the]] a retinal stimulator which comprises a three-dimensional electrode device, the three-dimensional electrode device comprising: 
a plurality of pillar structures which are space apart from each other, all of the plurality of pillar structures being made from a same bulk silicon by removal of a part of the bulk silicon; 
a metal layer 
a metal thin film 
a flexible and transparent material filling between the plurality of pillar structures, height of the flexible and transparent material being lower than height of the pillar structures; and 
a circuit coupled to a lower part of the plurality of pillar structures and the flexible and transparent material, the circuit comprising an array of photo diodes electrically connected to the metal layer 
wherein when at least a part of the three-dimensional electrode device is inserted into a photoreceptor layer in an eyeball so that the metal thin film film 
wherein the photo diodes are located under the flexible and transparent material to allow a light entering into the eyeball to pass through the flexible and transparent material and be received by the photo diodes without being blocked by the plurality of pillar structures, 
wherein the light received by the photo diodes is converted into electrical energy to stimulate the retina, and wherein the metal thin film film 
Claim 25. The three-dimensional electrode device of claim 1, further comprising: an insulating layer covering the three-dimensional electrode device except a surface of the metal thin film 
Claim 26. The three-dimensional electrode device of claim 1, wherein the metal layer 
Claim 30. The three-dimensional electrode device of claim 1, wherein the metal thin film material including platinum (Pt) or iridium oxide (IrOx) on [[an]] end portions of the pillar structures, and the metal thin film 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 23, and 24 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a three-dimensional electrode device for being implanted in an eyeball, comprising: a plurality of pillar structures which are space apart from each other, a metal layer disposed at a bottom of each of the pillar structures, a flexible and transparent material filling between the plurality of pillar structures, height of the flexible and transparent material being lower than height of the pillar structures; and a circuit coupled to a lower part of the plurality of pillar structures and the flexible and transparent material, the circuit comprising an array of photo diodes electrically connected to the metal layer at the bottom of the pillar structures, wherein the photo diodes are located under the flexible and transparent material to allow a light entering into the eyeball to pass through the flexible and transparent material and be received by the photo diodes without being blocked by the plurality of pillar structures, wherein the light received by the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V.V.H./
Vynn Huh, August 14, 2021Examiner, Art Unit 3792   



 /MALLIKA D FAIRCHILD/ Primary Examiner, Art Unit 3792